DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third connection portion that is disposed in the vertical direction from claims 13-18 (Note: Paragraphs 0087 and 0090 discloses that element 232a is the third connection portion, but 232a in Figure 5 appears to be disposed in a horizontal direction) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 7-18 are objected to because of the following informalities:
Claims 7-18, line 2, recites “includes” which is grammatically incorrect and should be changed to --includes:--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izukura et al. (US 2006/0054377 A1).
Regarding claim 1, Izukura et al. discloses an operation mechanism of a work vehicle (see Figure 1) comprising:
a first link portion (163) which is supported by the vehicle body;
a second link portion (154, 156, the rectangular member at the right end of 156 in Figure 10) which is supported by a cabin placed on the vehicle body; and
a third link portion (164) which has flexibility (all items have a degree of flexibility) and connects the first link portion and the second link portion so as to be interlockable.

Regarding claim 3, Izukura et al. discloses that the second link portion is connected to an operation tool (46) capable of changing the shift stage of the transmission.
Regarding claim 4, Izukura et al. discloses that the operation tool is provided in a console (see Figure 2) disposed on right and left sides of a seat (27).
Regarding claims 5 and 6, Izukura et al. discloses that the operation tool is a cruise lever (46 is capable of maintaining a speed of the vehicle) capable of keeping the shift stage of the transmission constant (see Paragraph 0058).
Regarding claims 7-12, Izukura et al. discloses that the second link portion includes:
a first rotation member (154) which is rotatably supported with respect to a bottom surface of the cabin,
a second rotation member (the rectangular member at the right end of 156 in Figure 10) which is disposed to be at least partially positioned inside the cabin and is rotatably supported by the cabin, and
a connection member (156) which connects the first rotation member and the second rotation member.
Regarding claims 13-18, Izukura et al. discloses that the connection member includes:
a first connection portion (a left end portion of 156) which is connected to the first rotation member,

a third connection portion (a middle portion of 156) which is disposed between the first connection portion and the second connection portion in a vertical direction (156 is as vertical as Applicant’s third connection member [232a as disclosed in Applicant’s paragraph 0087], and element 156 has is not horizontal thus can be viewed as extending in a vertical direction) and to which the third link portion is connected.
Regarding claim 20, Izukura et al. discloses a work vehicle (a tractor) comprising:
the operation mechanism according to claim 1.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656